Name: Decision of the EEA Joint Committee No 79/97 of 12 November 1997 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: health;  European construction;  means of agricultural production
 Date Published: 1998-05-07

 7.5.1998 EN Official Journal of the European Communities L 134/8 DECISION OF THE EEA JOINT COMMITTEE No 79/97 of 12 November 1997 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 58/97 (1); Whereas Commission Directive 96/68/EC of 21 October 1996 amending Council Directive 91/414/EEC concerning the placing of plant protection products on the market (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 12a (Council Directive 91/414/EEC) of Chapter XV of Annex II to the Agreement:  396 L 0068: Commission Directive 96/68/EC of 21 October 1996 (OJ L 277, 30.10.1996, p. 25). Article 2 The texts of Directive 96/68/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 13 November 1997, provided that all the notifications within the meaning of Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of and in the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 12 November 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 316, 20.11.1997, p. 20. (2) OJ L 277, 30.10.1996, p. 25.